DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-2, 12-13, 29 and 47-55, without traverse in their reply dated 6/7/2022 is acknowledged. Claims 3-11, 14-28, 30-38, and 46 were cancelled. Claims 39-45 were withdrawn. Claims 47-55 are new. Claims 1-2, 12-13, 29 and 47-55 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/26/2019, 11/26/2019, 06/07/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, the limitation “derived at the four position of the structure” is indefinite because it is unclear which is the 4 position of the structure. For examination purposes the examiner interprets that the derivative are in the 4 position “X” of the phenyl ring and that the structure can be attached to the peptide from any point on the structure.
Regarding claim 49, the preamble states “The sensor or array of sensors of claim 47,”, however claim 47 is drawn to a method. This renders the claim indefinite. For examination purposed the Examiner interprets the preamble to read “The method of claim 47”.
Regarding claim 50, the limitation “derived at the four position of the structure” is indefinite because it is unclear which is the three and five position of the structure. For examination purposes the examiner interprets that the derivative are in the third position “Y” and fifth position “Z” of the phenyl ring and that the structure can be attached to the peptide from any point on the structure.
Further regarding claim 50, the limitation X1 is Q or T is indefinite because it is unclear if the applicant means the amino acids. For examination purposes the examiner interprets that the limitation reads “X1 is the amino acid Q or TP”.
Further regarding claim 50, the “C” “R” and “S” in the peptide formula is indefinite because it is unclear if the is intended to be the amino acid or a carbon (-CH-), R group, of sulfur linker, respectively. For examination purposes the examiner interprets that the “C”s are cystine, the “R” is arginine, and “S” is “serine” amino acids.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US 2011/0052447 A1, provided on the IDS on 11/26/2019).
Regarding claim 1, Roy describes a method for measuring a metal and/or metalloid element in a sample (abstract), the method comprising: 
combining a sample containing the metal and/or metalloid element and a sensor or array of sensors ([0034] “the chips were exposed to samples and standards by suspending a chip in 1 L of stirring solution for 8 hours”),
 the sensor or array of sensors comprising a chelator molecule and a solid support and being capable of concentrating the metal and/or metalloid element from the sample (scheme 1 and [0036]) and, 
measuring the sample of metal and/or metalloid element on the sensor or array of sensors ([0036] “… infrared spectrum can also be used to deter mine Fe concentrations…”).
Regarding claim 12, Roy describes that the measuring is an elemental analysis, optionally selected from x-ray fluorescence, atomic absorption spectroscopy, atomic emission spectroscopy, mass spectrometry, and laser induced breakdown spectroscopy ([0023] “emission spectroscopy”).

Claim(s) 1, 2, 12 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latorre et al. (Analytica Chimica Acta 804 (2013) 37– 49).
Regarding claims 1 and 2, Latorre describes a method for measuring a metal and/or metalloid element in a sample (abstract), the method comprising: 
combining a sample containing the metal and/or metalloid element and a sensor or array of sensors (figure 2),
 the sensor or array of sensors comprising a chelator molecule and a solid support and being capable of concentrating the metal and/or metalloid element from the sample (figure 2 and page 40 “SPE-sorption of both inorganic species (denoted as strategyS2); and the final strategy (denoted as strategy S3) is based on the formation of a Se-chelate using ligands that react with only one of the selenium species.”) and, 
measuring the sample of metal and/or metalloid element on the sensor or array of sensors (page 40 “Two fractions of water samples were treated with l-ascorbic acid and hydrazine, respectively. In the first frac-tion, after retention on an SPE column containing activated carbonand subsequent elution, Se(IV) was determined. In the second frac-tion, SeTOT(Se(IV) + Se(VI)) was measured. [Se(VI)] was calculatedas SeTOT− [Se(IV)]”).
Regarding claim 12, Roy describes that the measuring is an elemental analysis, optionally selected from x-ray fluorescence, atomic absorption spectroscopy, atomic emission spectroscopy, mass spectrometry, and laser induced breakdown spectroscopy (Table 1 “ETAAS (electrothermal atomic absorption spectrometry)”).
Regarding claim 29, Latorre describes that the sample comprises effluent from a mine, power plant, or agricultural runoff or refinery (figure 1 “coal combustion”).

Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skorek et al. (J. Anal. At. Spectrom., 2012, 27, 1688).
Regarding claims 1 and 2, Skorek describes a method for measuring a metal and/or metalloid element in a sample (abstract), the method comprising: 
combining a sample containing the metal and/or metalloid element and a sensor or array of sensors (page 1689 “Homogenization was immediately achieved, which promoted the interaction between the Se(IV)–APDC and oxidized-MWCNTs.”),
 the sensor or array of sensors comprising a chelator molecule and a solid support and being capable of concentrating the metal and/or metalloid element from the sample (page 1689 “APDC solution and 200 mL of dispersed oxidized- MWCNTs at a concentration of 5 mg mL-1 were added”) and, 
measuring the sample of metal and/or metalloid element on the sensor or array of sensors (page 1692 “the MWCNTs with adsorbed Se(IV)–APDC complex are measured directly using XRF spectrometry without the necessity of analyte elution”).
Regarding claims 12 and 13, Roy describes that the measuring is an elemental analysis, optionally selected from x-ray fluorescence, atomic absorption spectroscopy, atomic emission spectroscopy, mass spectrometry, and laser induced breakdown spectroscopy (page 1692 “the MWCNTs with adsorbed Se(IV)–APDC complex are measured directly using XRF spectrometry without the necessity of analyte elution”).

Allowable Subject Matter
Claims 47-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Reference Roy et al. (US 2011/0052447 A1, provided on the IDS on 11/26/2019) describes all the limitations of independent claim 1, however fails to teach the peptide structure sequence of claims 47 and 50.
 Baleux et al. (US 2014/0107043 A1, provided on the IDS on 6/7/2022) describes peptide sequences, however fails to teach or suggest the peptide sequences found in claims 47 and 50.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 47-55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797